                  2:17-cv-02265-CSB-EIL # 55   Page 1 of 1
                                                                                 E-FILED
                                                      Monday, 09 March, 2020 01:26:06 PM
                                                            Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS
                       URBANA DIVISION

Richard Brooks,                        )
                                       )
                     Plaintiff,        )
                                       )
-vs-                                   )   No. 17-cv-2265
                                       )
City of Kankakee, Illinois,            )
                                       )
                     Defendant.        )

                         NOTICE OF APPEAL
       Notice is hereby given that Richard Brooks, plaintiff above named,

hereby appeals to the United States Court of Appeals for the Seventh Cir-

cuit from the judgment, originally entered on May 2, 2019 and amended on

February 20, 2020, and the order entered on February 24, 2020 denying

plaintiff’s post-trial motions.


                                  /s/ Kenneth N. Flaxman
                                      Kenneth N. Flaxman
                                      ARDC 830399
                                      200 S Michigan Ave, Ste 201
                                      Chicago, Illinois 60604
                                      (312) 427-3200
                                      an attorney for plaintiff
